Citation Nr: 1811980	
Decision Date: 02/26/18    Archive Date: 03/07/18

DOCKET NO.  13-18 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for a left knee disability.  

2.  Entitlement to service connection for a left hip disability.  

3.  Entitlement to service connection for a right ankle disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran had active service from October 1987 to July 1991.  In addition, he had Reserve service.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in August 2015.  

In a November 2015 decision, the Board reopened the service connection claims for left knee and left hip disabilities.  The underlying service connection claims for a left knee disability and a left hip disability, along with the claim of service connection for a right ankle disability, were remanded for additional development.  

In December 2017, in accordance with 38 U.S.C. § 7109 and 38 C.F.R. § 20.901, the Board obtained a medical expert opinion from the Veterans Health Administration (VHA) regarding the likelihood that the etiology of the Veteran's left knee, left hip, and right ankle disabilities are related to service, which was received in February 2018.  Although the Veteran was not provided with the opinion, he is not prejudiced by the adjudication given the favorable decision below.  Additionally, the decision includes the relevant content of the February 2018 opinion.



FINDINGS OF FACT

1.  The Veteran's left knee arthritis is related to active service.  

2.  The Veteran's left hip arthritis is related to active service.  

3.  The Veteran's right ankle arthritis is related to active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for left knee arthritis have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  The criteria for service connection for left hip arthritis have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

3.  The criteria for service connection for right ankle arthritis have been met.  38 38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Certain chronic diseases, including arthritis, may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for a disability that is proximately due to, or aggravated by, service-connected disease or injury.  See 38 C.F.R. § 3.310.

II.  Analysis

A.  Left Knee

The Veteran seeks service connection for a left knee disability.  The record reflects a current diagnosis of arthritis of the left knee.  

At the August 2015 Board hearing, the Veteran testified to having been treated for patellofemoral syndrome of the left knee while on active duty, noting a recurrence of left knee symptoms during service in the Southwest Theater of Operations.  In addition, the Veteran stated that during a weekend drill in the Reserves, he went to sick call due to left knee symptoms, and that although the doctor recommended scoping the left knee, he opted for physical therapy instead so as to remain in deployable status.  

The Board notes that the Veteran is competent to report his symptoms.  In addition, his DD FORM 214 reflect his military occupational specialty (MOS) was medical specialist and his Service Personnel Records (SPRs) reflect that he was awarded a Combat Medical Badge (CMB) for service in Operations Desert Shield and Desert Storm from August 1990 to March 1991. 
 
In addition, a June 1990 service treatment record notes follow-up treatment for left knee pain, and a May 1991 referral to orthopedics reflects a history of chronic left knee pain for 21/2 years with recurrent buckling and swelling of the left knee.  Further, a history of a twisting injury to the left knee during a training exercise on a repelling tower in April 1988 or 1989, and of also twisting his left knee when exiting a helicopter, with a recommendation for physical therapy four days per week for six months, along with assignment to light duty, was noted in the July 2012 VA examination report.  

The Board notes that, although the January 2011 and April 2013 VA opinions are to the effect that the Veteran's left knee arthritis is not at least as likely as not related to a period of active service and more likely related to normal wear and tear, the opinions do not adequately address the contemporaneous evidence or the Veteran's statements with respect to continuing symptoms during and since service.  

In that respect, a November 1995 Reserve record reflects a history of a meniscal tear on both sides of the left knee in August 1989 as a result of a fall out of a helicopter during active duty, and prior evaluations by three doctors were noted.  In addition, a March 1996 Reserve record reflects a profile for recurrent left knee swelling and pain with running.  

The February 2018 VHA expert medical opinion specifically concludes that the Veteran's left knee disability had its onset during service in the Southwest Theater of Operations when he was diagnosed with patellofemoral pain syndrome.  In support of the opinion, it was noted that medical records in 1990 and 1991 reflect treatment for left knee pain, buckling, and swelling, and that the history in November 1995 was of a meniscal tear on both sides of the left knee as a result of the knee injury sustained in August 1989 when he fell out of a helicopter while on active duty.  The VHA opinion further cites to the Reserve records reflecting recurrent left knee swelling and pain with running in March 1996, as well as the x-ray examination of the left knee in April 2016 indicating mild narrowing of the tibiofemoral joint with spurring and a mild Varus deformity assessed as osteoarthritis.  The opinion notes that the Veteran's left knee disability was manifested during active duty and has progressed to osteoarthritis of the left knee.  

The Board finds the February 2018 VHA expert medical opinion to be persuasive and of significant probative value.  It is apparent in the opinion that the entire claims file was reviewed and considered in rendering the opinion.  Additionally, the opinion was based on an accurate history and contained a well-reasoned explanation.  As such, this opinion is entitled to the greatest probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008). 

The evidence is in at least equipoise, and thus, resolving doubt in favor of the Veteran, service connection for arthritis of the left knee is warranted.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

B.  Left Hip

The Veteran seeks service connection for a left hip disability.  The record reflects a current diagnosis of arthritis of the left hip.  The Board notes that the Veteran is already service connected for right hip arthritis.  

In addition, the Board notes that the Veteran is competent to report his symptoms.  At the August 2015 Board hearing, the Veteran stated that his orthopedic surgeon indicated that his hips were prone to deteriorate because of the injuries to his ankle and knee.  He submitted a letter from the Senior Medic and Non-Commissioned Officer in Charge [NCOIC] of the Opposing Forces (OpFor) who noted having served in the Reserves with the Veteran from 1992 to 1997 with the 337th Combat Support Hospital.  The letter states that during annual training in the summer of 1994 at Fort McCoy, as part of the Quick Reaction Force (QRF), he observed the Veteran limping in pain and favoring the right ankle.  

Further, service inpatient records reflect a cholecystectomy in April 1989, and a July 1990 STR reflects diagnoses of chronic compulsive eating disorder and overeating syndrome with obesity.  In addition, a July 2013 VA treatment record notes the Veteran's weight was in excess of 300 pounds and has overweight his left knee and hip because of his right ankle pain and abnormal gait.

The February 2018 VHA medical expert opinion states that it is at least as likely as not that the Veteran's left hip disability is related to active service.  In support of the opinion, it was noted that the impression of pelvic x-ray examination in 1990, apparently ordered for hip pain, was bilateral acetabular joints ischial tuberosities.  It was further noted that the Veteran's weight problem and the limp can contribute to causing and exacerbating arthritis of the hip joint.  

The Board finds the February 2018 VHA expert medical opinion to be persuasive and of significant probative value.  It is apparent in the opinion that the entire claims file was reviewed and considered in rendering the opinion.  Additionally, the opinion was based on an accurate history and contained a well-reasoned explanation.  As such, this opinion is entitled to the greatest probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 302-04.

The evidence is in at least equipoise, and thus, resolving doubt in favor of the Veteran, service connection for arthritis of the left hip is warranted.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

C.  Right Ankle

The Veteran seeks service connection for a right ankle disability.  The record reflects a current diagnosis of arthritis of the right ankle.  

At the August 2015 Board hearing, the Veteran testified to having broken his right ankle on a repelling tower during active duty in May or June 1989, while assigned to the 24th Infantry Division, at Fort Stewart, Georgia.  He noted that after the right ankle was x-rayed at the infirmary, an orthopedic boot was prescribed, and that he was assigned light duty for approximately three weeks.  He added that although he was returned to full duty, he had follow-up treatment consisting of ankle wraps and pain medication, which was accomplished through his medical platoon.  In addition, he noted a recurrence of ankle symptoms during his deployment to the Southwest Asia Theater of Operations in support of Operation Desert Storm, noting having trudged through the sand wearing not only a ruck sack but also a 35-pound first aid pack.  Additionally, he noted a recurrence of right ankle symptoms during annual training in Reserve service, for which he was treated at the infirmary.  

The Board notes that the Veteran's DD FORM 214 reflects his MOS was medical specialist, and his SPRs reflect that he was awarded a CMB for service in Operations Desert Shield and Desert Storm from August 1990 to March 1991.  The Board further notes that the Veteran is competent to report his symptoms.  

Although the STRs showing a right ankle injury in 1989 are unavailable, a November 1987 service treatment record reflects complaints of right ankle symptoms for four days.  In addition, records in December 1987 note a foot injury.   Moreover, and although the April 2016 VA examination report notes no evidence of complaints, evaluations or treatment with respect to the right ankle during active duty between 1987 and separation, at the August 2015 Board hearing, the Veteran submitted a letter from the Senior Medic and Non-Commissioned Officer in Charge [NCOIC] of the Opposing Forces (OpFor) who noted having served in the Reserves with the Veteran from 1992 to 1997 with the 337th Combat Support Hospital.  The letter states that during annual training in the summer of 1994 at Fort McCoy, as part of the Quick Reaction Force (QRF), he observed the Veteran limping in pain and favoring the right ankle, noting the Veteran's contemporaneous statement that he had initially injured his right ankle during active duty.  In addition, a June 1993 Reserve treatment record reflects a soft tissue injury to the right ankle during INACDUTRA.  

Further, the February 2018 VHA expert opinion notes medical records documenting right ankle pain between November 1987 to 1993, as well as during annual training in the summer of 1994.  Based on a review of the evidence in the claims file, the VHA expert medical opinion provided is that it is at least as likely as not that the Veteran's right ankle arthritis had its onset during active service.  

The Board finds the February 2018 VHA expert medical opinion to be persuasive and of significant probative value.  It is apparent in the opinion that the entire claims file was reviewed and considered in rendering the opinion.  Additionally, the opinion is based on an accurate history and contained a well-reasoned explanation.  As such, this opinion is entitled to the greatest probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 302-04. 

The evidence is in at least equipoise, and thus, resolving doubt in favor of the Veteran, service connection for arthritis of the right ankle is warranted.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for arthritis of the left knee is granted.  

Service connection for arthritis of the left hip is granted.  

Service connection for arthritis of the right ankle is granted.  




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


